Milonas, J. (dissenting).
It is seven years since the first claim in this matter was filed with the Court of Claims. When the instant case was previously before this court (130 AD2d 433)*, I noted in my dissent that (at 439):
"Another year has now come and gone since the ruling being appealed here was handed down, and both parties are apparently still not ready. Their demand for time seems to be insatiable. The fact that the parties are equally satisfied to seek indefinite postponements, however, does not mean that the Court of Claims must be a willing participant to their inaction. If the city and State do not wish to dispose of this action any time in the near future, they should not be in the Court of Claims. If, on the other hand, they are sincere in their desire to reach a conclusion, there must be a limit to the number of delays granted to them.
"Section 206.21 (g) of the Uniform Rules for the New York State Trial Courts (22 NYCRR) states that an application [for] a further extension of time shall be at the discretion of the court. The court herein set forth valid reasons for denying the parties’ most recent request for yet another extension. I do not perceive any basis for this court to substitute its discretion for that of the Court of Claims Judge who has been handling this proceeding and is, therefore, presumably more familiar with it than we are. The order being appealed should be affirmed.”
Two more years have now elapsed, and the city and State of New York appear no closer to a resolution of their dispute than ever before. Indeed, a recent tentative settlement was aborted by the Governor after the Comptroller of the City of *297New York refused to approve the agreement. I anticipate that sometime in the future we will again be confronted with the two parties jointly seeking an additional delay. As the parties continue to urge that the public interest mandates that the city and State be permitted an indefinite amount of time in which to resolve the complex issues involved herein and that, at any rate, an agreement is near, the Court of Claims is being held hostage to the open-ended schedule of the litigants. Indeed, contrary to the parties’ assertion, the public interest requires an expeditious disposition of this matter rather than a resolution taking 10 or more years. It is an abuse of the court process to commence a lawsuit and then allow it to languish because politicians are unable to agree.
In my opinion, the Court of Claims Judge hearing this proceeding should be permitted to control his own calendar and not be dictated to by the parties. After seven years, the city and State of New York should either be prepared to go to trial or stipulate to withdraw the action from the court calendar. In that regard, the Court of Claims has observed that the parties’ counsel "have not indicated that there is a remote chance the case will be disposed of without the necessity of a full trial.” Despite repeated representations of imminent settlement, there is no evidence whatever of an agreement between the city and State in the foreseeable future. Under the circumstances of this protracted proceeding, the Court of Claims appropriately directed that the trial finally begin.
Carro and Kassal, JJ., concur with Sullivan, J. P.; Milonas and Ellerin, JJ., dissent in an opinion by Milonas, J.
Orders, Court of Claims, New York County, entered on January 29, 1987 and July 9, 1987, respectively, reversed, on the law and on the facts, and in the exercise of discretion, without costs and without disbursements, the motion granted, and the matter, remanded for further proceedings not inconsistent with the court’s opinion.

 Due to inadvertence, this court’s order omitted that Presiding Justice Murphy joined in the dissent.